Mellen C. J.
The plea in bar is good, unless avoided by the replication. The question then is, whether the replication is sufficient. It discloses the fact, that notwithstanding John Andrews, the supposed trustee, was defaulted at the return term, and judgment was then entered against the goods, effects and credits of the plaintiff in his hands ; still he appeared upon the scire facias and disclosed to the Court that he was not the trustee of the plaintiff, and at the following term he was accordingly *201discharged. Thus it appears that neither of the defendants is under any obligation to pay the contents of the note declared on, to any one except the plaintiff; and why then should not the present action be maintained ? It is said that the discharge of the supposed trustee, took place at a term of the Court of Common Pleas, holden since the commencement of this action; and that when the action was commenced the judgment against the goods, effects and credits was in full force, and by law bound them in the hands of the supposed trustee. This argument has no legal foundation. The law bound nothing in the hands oí John Andrews, because it appears by his disclosure and the judgment of Court thereon, that he had nothing in his hands belonging to the plaintiffs at the time the trustee process was commenced. The replication shews that this process never had any legal effect upon the case before us ; and if the supposed trustee had attended at the first term and disclosed, as he was required to do, it never would have appeared that any goods, effects or credit of the plaintiff were in his hands and bound by the service of the trustee process. The very statement of the casej as disclosed in the plea and replication, viewed as one statement of facts, shews most clearly that the trustee process, though conducted as it was, furnished no kind of defence to this action. To sustain the defence would produce manifest injustice to the plaintiff, and completely relieve the defendants from the payment of a just demand. It is further contended that the plaintiff is not entitled to costs while the trustee process was pending. There is no merit in this objection. If John Andrews had appeared and disclosed at the first term, as he ought to have done, he would then have been discharged ; his own neglect rendered a scire facias necessary. The delay in the present action was occasioned by this neglect; and the defendants must not take advantage of their own wrong or omission.

Replication adjudged good.